Citation Nr: 0028264	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, L5-S1, status postoperative laminectomy, evaluated 
as 20 percent disabling.

2.  Entitlement to a temporary total rating after November 
30, 1997 under the provisions of 38 C.F.R. § 4.30 (1999) 
based on a need for post-surgical convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 1996. This matter comes on appeal from rating 
decisions by the Houston VA Regional Office.

The issue of entitlement to an increased rating for 
degenerative disc disease, L5-S1, status postoperative 
laminectomy, is the subject of a remand section of this 
decision.


FINDINGS OF FACT

A need for post-surgical convalescence after November 30, 
1997, following low back surgery on October 6, 1997, is not 
shown.


CONCLUSION OF LAW

A temporary total rating after November 30, 1997, based on a 
need for post-surgical convalescence is not warranted. 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30.



REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. Such 
total rating will be followed by appropriate schedular 
evaluations. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:
(1) Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) 
(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.) 
(b) A total rating under this section may be extended as 
follows:
(1) Extensions of 1, 2, or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2), or (3) of 
this section. 
(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer. 
38 C.F.R. § 4.30.


Analysis

The veteran underwent a left L5-S1 microdiscectomy at the 
Houston VA Medical Center on October 6, 1997. In a rating 
decision in February 1998, a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (1999) based on a need for 
post-surgical convalescence was assigned from October 6 
through November 30, 1997. The prior schedular evaluation of 
20 percent was reassigned effective December 1, 1997. VA 
outpatient records show that on November 6, 1997, one month 
after the low back surgery, the veteran was evaluated at a VA 
musculoskeletal clinic. She indicated at that time that the 
pain she had been experiencing was significantly better and 
that her only complaint was numbness over the left lateral 
calf. The surgical incision was well-healed. There was no 
pain to palpation and range of motion was good. Decreased 
sensation over the left calf and foot was present. She was 
advised to walk to maintain good conditioning. 

The veteran also has submitted copies of certificates of 
visits from a service medical facility. One certificate, 
dated in February 1998, indicates that she would not be able 
to return to work until the 24th of that month. Bedrest and 
medication were recommended. The record includes the reports 
of VA examinations conducted in June 1998 and June 1999, as 
well as records of subsequent outpatient treatment received 
by the veteran. These reports and records concern te 
contemporary status of the service-connected low back 
disability.

Given the above evidence, the Board finds that post-surgical 
convalescence, as contemplated by 38 C.F.R. § 4.30, was not 
necessary past November 30, 1997. The certificates of visit 
submitted by the veteran contain no findings to support the 
stated conclusions and in any event do not indicate that her 
inability to return to work was directly due to the October 
1997 surgery. The pain, muscle spasms, and other low back 
symptoms reported by the veteran after November 1997 are 
reflected by the schedular evaluation provided for the 
service-connected disability, which is the present 20 percent 
now on appeal. Accordingly, a temporary total rating after 
November 30, 1997 under the provisions of 38 C.F.R. § 4.30 
(1999) based on a need for post-surgical convalescence is not 
in order. The evidence is not so evenly balanced that there 
is doubt as to any material issue. 38 U.S.C.A. § 5107.


ORDER

A temporary total rating after November 30, 1997 under the 
provisions of 38 C.F.R. § 4.30 (1999) based on a need for 
post-surgical convalescence is denied.


REMAND

The veteran was most recently examined for rating purposes in 
June 1999. Given the nature of the disability at issue and 
the veteran's contentions, the Board finds that additional 
development is desirable prior to a final decision with 
regard to the claim for an increased rating. The case is 
therefore remanded to the RO for the following action:


1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she has received 
treatment for a low back disability since 
December 1998.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected low back disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 



